 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Devontae Moten

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-053-RFB

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   DEVONTAE MOTEN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Devontae Moten, that the
21   Revocation Hearing currently scheduled on September 6, 2019 at 11:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Since the last requested continuance, defense counsel has met with
25   Mr. Moten. She was able to review the paper discovery with Mr. Moten but not the audio and
26
 1   video files. Additional time is required to come back to the jail and review these files with
 2   Mr. Moten.
 3          2.      Moreover, additional time is needed to review Probation’s recommendation and
 4   offer with Mr. Moten and attempt to negotiate the pending matter. Defense counsel also
 5   requires additional time to conduct investigation into the new law violations.
 6          3.      The defendant is in custody and agrees with the need for the continuance.
 7          4.      The parties agree to the continuance.
 8          This is the second request for a continuance of the revocation hearing.
 9          DATED this 28th day of August, 2019.
10
11    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
12
13       /s/ Raquel Lazo                                 /s/ Daniel J. Cowhig
      By_____________________________                 By_____________________________
14    RAQUEL LAZO                                     DANIEL J. COWHIG
      Assistant Federal Public Defender               Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-053-RFB
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     DEVONTAE MOTEN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                        October 24, 2019 at
     Friday, September 6, 2019 at 11:00 a.m., be vacated and continued to ________________

12               11 15 __.m.;
     the hour of ___:___ a    or to a time and date convenient to the court.

13          DATED this 29th
                       ___ day of August, 2019.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
